                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
IVAN MCKINNEY,                            :
                                          :
            Plaintiff,                    :   Civ. No. 18-8618 (FLW) (LHG)
                                          :
      v.                                  :
                                          :
GARY LANIGAN et al.,                      :   MEMORANDUM OPINION
                                          :
            Defendants.                   :
_________________________________________ :


FREDA L. WOLFSON, U.S.D.J.

       Plaintiff, Ivan McKinney (“McKinney” or “Plaintiff”), a state prisoner, filed pro se with

the Court a complaint alleging claims under 42 U.S.C. § 1983 and, with it, an application to

proceed in forma pauperis. (ECF Nos. 1 & 1-1.) The Court denied McKinney’s initial in forma

pauperis application, under 28 U.S.C. § 1915(b), as the attached prison account statement was

not certified by a prison official and did not cover the correct time period, i.e., the six months

immediately preceding the filing of the complaint. (ECF Nos. 2–3.) McKinney has now

submitted another in forma pauperis application that includes a certified prison account

statement. (ECF No. 6.) As the account statement with the renewed application still does not

indicate transactions from the correct period, it will again be denied without prejudice, and this

case will be administratively terminated.

       A prisoner who seeks to proceed in forma pauperis must submit an affidavit, including a

statement of all assets, stating that the prisoner is unable to pay the applicable filing fee. See 28

U.S.C. § 1915(a)(1). The prisoner must also submit a certified copy of his inmate trust fund

account statement for the six-month period immediately preceding the filing of his complaint.
See id. § 1915(a)(2). The prisoner must obtain this statement from the appropriate official of

each prison at which he was or is confined. See id.

        Even if a prisoner is granted in forma pauperis status, he must pay the full amount of the

filing fee of $350.00. See 28 U.S.C. § 1915(b)(1). In each month that the amount in the

prisoner’s account exceeds $10.00, the agency having custody of the prisoner shall assess, deduct

from the prisoner’s account, and forward to the Clerk of the Court, payment equal to 20% of the

preceding month’s income credited to the prisoner’s account. See id. § 1915(b)(2). The

deductions will continue until the $350.00 filing fee is paid.

        Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it

if it finds that the action (1) is frivolous or malicious, (2) fails to state a claim upon which relief

may be granted, or (3) seeks monetary relief against a defendant who is immune from such relief.

See id. § 1915(e)(2)(B); see also id. § 1915A(b).

        If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring

another action in forma pauperis unless he is in imminent danger of serious physical injury. See

id. § 1915(g).

        While the account statement included with McKinney’s renewed in forma pauperis

application appears to be properly certified by a prison official, it still does not cover the correct

time period, and, accordingly, cannot be granted. The Court notes that it appears McKinney

made a good-faith effort to comply with the requirements of § 1915. Unfortunately, however, it

seems he was provided with a faulty prison trust account statement, in that the statement,

generated on June 4, 2018, purportedly covers transactions occurring during the period of



                                                    2
“11/01/2018 – 05/01/2018.” (See ECF No. 6 at ECF pp. 3–5 (emphasis added).) Since the

account statement was generated for a time period that had mostly not yet occurred, it lists no

transactions, and merely indicates a balance of McKinney’s account. (See id.) Therefore, the

application must be denied without prejudice. Accordingly, the Clerk of the Court will be

ordered to administratively close the case. McKinney may reopen this action, however, by either

paying the filing fee or submitting an in forma pauperis application that includes a certified trust

account statement covering the six months preceding the filing of his complaint.



DATED: October 17th, 2018                                     /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              United States District Judge




                                                 3
